Citation Nr: 0719678	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for headaches. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
February 1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in June 2007.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).
 

FINDINGS OF FACT

1.  A chronic disability due to headaches during service is 
not demonstrated, and the first post service clinical 
evidence referencing headaches is dated over 50 years after 
service. 

2.  There is no competent evidence linking headaches to in-
service symptomatology or pathology.  

CONCLUSION OF LAW

The veteran does not have current disability due to headaches 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in March 2004 satisfied the duty to notify provisions.  As 
for the duty to assist, the veteran's service medical records 
have been obtained, along with private medical records.  The 
veteran has been afforded a VA Compensation and Pension 
examination.   There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The service medical records reflect an isolated instance of 
treatment for headaches and dizziness in April 1945 after the 
veteran was working in the hold of a ship where a gas jitney 
was used.  The diagnosis was acute carbon monoxide poisoning.  
No further treatment for headaches during service is 
demonstrated, and the February 1946 separation examination 
was negative for headaches.  The service medical records, and 
personnel records, also do not refer to any treatment 
following a diving accident described by the veteran that 
resulted in the "bends," semi consciousness and blood 
oozing from both ears.    

After service, the pertinent evidence includes reports from 
an MRI of the brain in March 2002.  At that time, the veteran 
reported having had headaches, dizziness and left shoulder 
upper extremity numbness, approximately for the previous six 
months.  The dominant finding was a 1.7 cm pineal region 
mass.  In July 2005, the veteran was afforded a VA 
examination to determine if there was an etiologic 
relationship between headaches and service.  The physician 
reported that she reviewed the claims file, and she 
referenced the April 1945 service medical record discussing 
treatment for headaches.  Following the examination, the 
diagnosis was chronic headaches, and the examiner stated that 
she could not render an opinion as to whether the headaches 
were related to service with resorting to speculation due to 
the lack of "adequate documentation."  

A report from a private physician received in September 2005 
referred to the veteran having complaints of pressure, 
dizziness and an uncomfortable feeling in the head that had 
been present to some degree following an in-service 
"decompression injury."  The examiner opined that the 
veteran's symptoms were "probably due to a combination for 
intermittent high and/or low blood pressure."  The examiner 
also stated that brain atrophy could explain some of his 
symptoms.  

As set forth above, the service medical records, while 
including an isolated reference to headaches on one occasion, 
do not reflect a chronic disability associated with 
headaches.  In addition, the first post service clinical 
evidence of headaches is dated over 50 years after service, 
and the veteran at that time only reported a six month 
history of headaches.  Given this lack of evidence of 
continuity of symptoms, it would not be reasonable to 
conclude that the veteran's current headaches are the result 
of service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  As for 
the veteran's assertions that his headaches are related to 
service, to include the asserted, but not documented, diving 
accident, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
 
In short therefore, while the VA examiner was not able to 
render an opinion with regard to the etiology of the 
veteran's headache in July 2005, the Board finds that given 
the essentially negative service medical records, the lack of 
evidence of treatment for headaches for over 50 years after 
service, and the lack of any competent medical evidence 
directly linking headaches to service, the veteran's claim 
must be denied.  In making this determination, the private 
medical report received in September 2005, while referencing 
the history reported by the veteran of suffering from 
headaches since an in-service decompression accident, linked 
the veteran's headaches principally to hypertension.  
Nevertheless, to the extent that this statement is 
interpreted as linking the veteran's headaches to the 
asserted in-service diving accident, it would not represent 
competent evidence.  See LeShore v. Brown, 8 Vet. App. 409 
(1995) (The filtering of the veteran's account of his 
military service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.). 
 
Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for headaches, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for headaches is denied. 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


